DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 14-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagiwara et al. (previously cited) in view of Matsunaga et al. (previously cited), Barry et al. (previously cited), Hullinger et al. (previously cited), Gao et al. (previously cited), Cowan et al. (previously cited), Eisenhut et al. (previously cited), and Wan et al. (previously cited).
Hagiwara et al. teach the process of preparing a polymer article that contains embedded antimicrobial zeolite particles (see abstract). Further, Hagiwara et al. teach that their zeolite-loaded polymer is molded into any type of article then subjected to ion exchange treatment (see column 7 lines 49-55). The zeolite is taught as being charged with metal ion at a level less than the ion-exchange saturation capacity (see column 4 lines 17-20; instant claim 17). In addition, the zeolite is taught to have a three-dimensional skeletal structure (see column 2 lines 64-65; instant claims 14 and 18). Further, Hagiwara et al. discuss the location of the metal ion loaded zeolite at the outer surface of the molded article noting that this location is attributed to the antibacterial activity that is seen (see column 8 lines 7-27 and line 62-column 9 line 3; instant claim 16). The ratio of metal ion having a bactericidal property to zeolite is 0.001 to 5 wt% when silver is the metal where levels under 30 wt% are more generally envisioned (see 4 spores/ml (see column 10 lines 53-62). A disc of polymer containing silver, zinc, or copper loaded zeolite and sized at 20 mm in diameter and 3 mm in thickness is submerged in the microbial suspension (see example 4). Increasing the proportion of zeolite loading and/or metal amount results in increasing extinction of the microbes (see table 7). Full extinction of the microbes is achieved in multiple embodiments. While the exact volume of microbial suspension employed is not detailed, given the size of the tested disc and the fact that submersion is taught, multiple milliliters of suspension would have been used. This then suggests that the embodiments that achieve full extinction achieve at least 6 log reduction in the number of microorganisms (see instant claims 14 and 18).  These particularly effective embodiments employ 0.19 to 2.39 wt% silver, relative to the zeolite, and 3 or 30 wt% total zeolite loading in the polymer. These proportions are well within the proportions generally envisioned by Hagiwara et al. An orthopedic device is not specifically taught nor is the use of poly(ether ether ketone) (PEEK) polymer or a particular log reduction in bacteria due to exposure. 
Barry et al. teach an antimicrobial orthopedic implant where an inorganic antimicrobial agent is incorporated in the material employed to form its components (see abstract and column 2 lines 35-41). They name short fiber carbon reinforced PEEK as a reinforced thermoplastic polymer to form the stem of their device (see column 2 lines 20-24; instant claims 20-23). Antimicrobial zeolite is the preferred antimicrobial additive (see column 5 line 10 and column 6 lines 48-49). The loading level of the 
Gao et al. teach that the mechanical properties of carbon fiber reinforced PEEK can be optimized by the rate it is cooled (see abstract and page 529 first column last paragraph).
Cowan et al. detail achieving a greater than 6 log reduction in bacteria due to the presence of a silver loaded zeolite in a polymer matrix present on the surface of stainless steel (see tables 2 and 3). They additionally note the prevalence and usefulness of biomaterials that are impregnated with such antimicrobial compounds (see page 102 first column).
Eisenhut et al. teach that the sterilization of an implant is deemed as achieved when a 6 log reduction in bacteria occurs (see paragraph 10).
Additionally, Wan et al. teach that the most vexing aspect of implants is biomaterial related infection (see page 1114 first column). They go on to teach the utility of the implantation of silver ions in the implant surface in order to achieve strong antibacterial properties (see page 1114 first-second column). Their examples demonstrate a loading level dependent efficacy at killing various bacteria where log 5 reductions are achieved (see page 1115 first column last paragraph and table 2). Thus it was recognized that the amount of silver ions loaded into a material controlled the degree of bactericidal efficacy.
. 

Claim 14-21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagiwara et al. in view of Matsunaga et al., Barry et al., Gao et al., Sybert et al. (previously cited), Hullinger et al., Cowan et al., Eisenhut et al., and Wan et al.  
Hagiwara et al. teach the process of preparing a polymer article that contains embedded antimicrobial zeolite particles (see abstract). Further, Hagiwara et al. teach 4 spores/ml (see column 10 lines 53-62). A disc of polymer containing silver, zinc, or copper loaded zeolite and sized at 20 mm in diameter and 3 mm in thickness is submerged in the microbial suspension (see example 4). Increasing the proportion of zeolite loading and/or metal amount results in increasing extinction of the microbes (see table 7). Full extinction of the microbes is achieved in multiple embodiments. While the exact volume of microbial suspension employed is not detailed, given the size of the tested disc and the fact that submersion is taught, multiple milliliters of suspension would have been used. This then suggests that the embodiments that achieve full extinction achieve at least 6 log reduction in the number of microorganisms (see instant claims 14 and 18).  These particularly effective embodiments employ 0.19 to 2.39 wt% silver, relative to the zeolite, and 3 or 30 wt% 
Barry et al. teach an antimicrobial orthopedic implant where an inorganic antimicrobial agent is incorporated in the material employed to form its components (see abstract and column 2 lines 35-41). They name short fiber carbon reinforced PEEK as a reinforced thermoplastic polymer to form the stem of their device (see column 2 lines 20-24). Antimicrobial zeolite is the preferred antimicrobial additive (see column 5 line 10 and column 6 lines 48-49). The loading level of the bactericidal metal ions such as silver, zinc, and copper on the zeolite is taught to be 0.1 to 20 wt% (see column 6 lines 36-39).
Gao et al. teach that the mechanical properties of carbon fiber reinforced PEEK can be optimized by the rate it is cooled (see abstract and page 529 first column last paragraph).
Sybert et al. teach an orthopedic implant in the form of a bone anchor (see abstract). The anchor may be made of a single type of polymer where PEEK is envisioned (see paragraphs 114-115; instant claims 20-21). Sybert et al. also envision the anchor to be porous where a porosity range of more than 50% by volume is envisioned (see paragraph 126; instant claim 24). This range overlaps with the instantly claimed range and renders it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 
Cowan et al. detail achieving a greater than 6 log reduction in bacteria due to the presence of a silver loaded zeolite in a polymer matrix present on the surface of stainless steel (see tables 2 and 3). They additionally note the prevalence and usefulness of biomaterials that are impregnated with such antimicrobial compounds (see page 102 first column).
Eisenhut et al. teach that the sterilization of an implant is deemed as achieved when a 6 log reduction in bacteria occurs (see paragraph 10).
Additionally, Wan et al. teach that the most vexing aspect of implants is biomaterial related infection (see page 1114 first column). They go on to teach the utility of the implantation of silver ions in the implant surface in order to achieve strong antibacterial properties (see page 1114 first-second column). Their examples demonstrate a loading level dependent efficacy at killing various bacteria where log 5 reductions are achieved (see page 1115 first column last paragraph and table 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method taught by Hagiwara et al. to prepare the bone anchor orthopedic device of Sybert et al. where porous PEEK is employed as the polymer. Specifically, forming the orthopedic device by molding a melt of the reinforced polymer mixed with zeolite which is cooled to achieve optimal mechanical properties, as detailed by Gao et al., followed by charging the zeolite with silver would have been obvious. . 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagiwara et al. in view of Matsunaga et al., Barry et al., Hullinger et al., Gao et al., Sybert et al., Cowan et al., Eisenhut et al., and Wan et al. as applied to claims 14-21 and 24 or over Hagiwara et al. in view of Matsunaga et al., Barry et al., Hullinger et al., Gao et al., Cowan et al., Eisenhut et al., and Wan et al. as applied to claims 14-23 above, and each further in view of Taniguchi et al. (previously cited).
Hagiwara et al. in view of Matsunaga et al., Barry et al., Hullinger et al., Gao et al., Sybert et al., Cowan et al., Eisenhut et al., and Wan et al. as well as Hagiwara et al. in view of Matsunaga et al., Barry et al., Hullinger et al., Gao et al., Cowan et al., Eisenhut et al., and Wan et al. teach the limitations of instant claim 25 except for the 
Taniguchi et al. teach the preparation of antimicrobial polymer by incorporating metal ion loaded zeolite (see paragraph 34). They go on to teach the inclusion of nitric acid in the solution of metal salt that is employed to load the antimicrobial ion onto the zeolite (see paragraph 44). The nitric acid is taught to adjust/control the pH (see paragraph 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add nitric acid to the silver nitrate of the modified Hagiwara et al. methods/products that is employed to infuse the zeolite-containing polymer with bactericidal metal ions. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. While the impact of the inclusion of nitric acid contemplated by Taniguchi et al. is different than that instantly claimed, the application of the same procedure would be expected to yield the same outcome. Therefore claim 25 is obvious over Hagiwara et al. in view of Matsunaga et al., Barry et al., Gao et al., Hullinger et al., Cowan et al., Eisenhut et al., Wan et al. and Taniguchi et al. as well as Hagiwara et al. in view of Matsunaga et al., Barry et al., Hullinger et al., Gao et al., Sybert et al., Cowan et al., Eisenhut et al., Wan et al. and Taniguchi et al. 


Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered, but they are not persuasive. In light of the amendment to the claims, the rejections under 35 USC 112 are hereby withdrawn.

Regarding the rejections under 35 USC 103:
The applicant offers a lengthy argument about the cited references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Hagiwara et al. do not teach melting in the process of spinning and drawing their Nylon 6 composite and that it is not an obvious step in the process of conjugate spinning. Hagiwara et al. explicitly teach melting along with spinning and drawing to generate their zeolite loaded Nylon yarns, thus they do implicitly require cooling of the polymer in their process of producing zeolite loaded yarns (see example 1). The example of Hagiwara et al. that incorporates an unloaded zeolite into Nylon 6 does not explicitly state recite the melting step; however they state that they use a conjugate spinning machine to perform the drawing, spinning, and yarn formation. Matsunaga et al. was cited to demonstrate what the process of conjugate spinning was known to entail melting of the polymer prior to spinning. The applicant argues that the fact that Matsunaga et al. teach conjugate spinning of a different polymer than Hagiwara et al. makes their teaching of the process irrelevant to Hagiwara 
The applicant further argues that Hagiwara et al. do not employ the same reasoning as the applicant to prepare their zeolite loaded polymer materials because they are not load bearing. Hagiwara et al. is not limited to non-load bearing devices in their explicit statement that there is no limitation on the shape or type of article that is 
The applicant also argues that Hagiwara et al. teach the use of a solvent which is contrary to the instant invention. A solvent is not excluded from the instant methods. Moreover, a solvent is not a required part of the methods of Hagiwara et al. and the highlighted examples in the rejection employs heat, not a solvent, to get their thermoplastic polymer in a form that can be blended with zeolite (see examples 1-2 and 5). 
The applicant argues that Hagiwara et al. do not expressly teach or suggest incorporating uncharged zeolite into molten thermoplastic polymer. Even if this were true, which the examiner does not concede, Matsunaga et al. would render it obvious. More importantly, the rejection details that Hullinger et al. and Barry et al. render obvious the product of an orthopedic implant via melt molding. Incorporating the uncharged zeolite into the polymer during processing into its final form, which Hagiwara et al. do explicitly detail, would have been obvious as a way of applying the teachings of 
The applicant goes on to argue that the cooling that occurs in the process steps after spinning of Hagiwara et al. occurs too late to result in the elution of pure metal ions. The specification does not state a temperature to which cooling must occur, it merely states that pure metal cations are eluted when metal ions are never exposed to high temperature and “high temperature” is not defined (see specification page 18 third paragraph). There is no evidence that the process steps of the method rendered obvious by the rejection that produces a carbon reinforced PEEK article would not provide pure metal ions.  There is also no evidence that any particular temperature is critical to reach in an uncharged zeolite loaded polymer prior to charging it with metal cation. The applicant argues about the processing temperature of Nylon 6 being high, but the rejection renders obvious the production an article made from PEEK, so these argument are not relevant to the case of obviousness as it was set forth.
The applicant also argues that cited prior art does not suggest rates of release of pure ions. Release of the ions is evident given the zones of inhibition that Hagiwara et al achieve upon testing the devices made by their method. Thus some rate of release does occur (see column 10 lines 36-52 and example 5). Moreover the claims do not recite any particular numerical rate, only that the rate of release be able to achieve a log 6 reduction in microorganisms. This level of release is known to be desirable and obtaining it is known to occur from silver ion loaded zeolite, as detailed in the rejection. 
The applicant then argues that Cowan teaches a 6 log reduction of silver loaded zeolite polymer in a petri dish and that this does not speak to the behavior of the in vitro setting, let alone in an implanted in vivo setting. The instant application falls more short of meeting this argued testing standard than the prior art. Given the well-known effectiveness of silver as an antimicrobial active as well as zeolites as a carriers for this antimicrobial ion, the artisan has good reason to desire and expect to be able to achieve a 6 log reduction of microorganisms of some sort after some duration of time due to exposure to an implanted polymer implant loaded with silver charged zeolite. The applicant has provided no evidence that demonstrates this expectation is misplaced or incorrect. 
The applicant additional argues that Eisenhut at best motivates one to sterilize the product of Hagiwara. As the rejection sets forth, Eisenhut is cited to demonstrate the artisan of ordinary skill knew that sterility of an implant is associated with a 6 log reduction in microorganisms. Thus this level of microbicidal activity was known to be desirable for an implant.
In response to applicant's argument that the teachings of Wan are about ion implantation in stainless steel and unrelated to the mechanism of cation deliver instantly claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 
Further, the applicant argues that the specifically named articles of Hagiwara et al. are not implants and one of ordinary skill in the art would have no expectation of success for substituting the implant of Barry et al. of Sybert et al. for an article of Hagiwara et al. Both Hagiwara et al. and Barry et al. teach polymer articles that include embedded antibacterial metal ions loaded zeolite. Further Hagiwara et al. teach the only two ways to make such articles, namely, incorporate the zeolite then charge with ions or charge the zeolite with ions and then incorporate it into the polymer. They also teach that both techniques yield antimicrobial articles. Consequently, the artisan of ordinary skill would have had a reasonable expectation of success for applying one of these two methods to the production of the product of Barry et al. of Sybert et al. The applicant suggests that the rejection simply varies all the parameters of the prior art, but this is not accurate in light of the explanation provided in the rejection.
Contrary to the applicant’s arguments, the prior art itself does not have to explicitly suggest that example 5 of Hagiwara be applied to an orthopedic implant in order for the instantly claimed method to be obvious (see MPEP 2143).  



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615